1    McGREGOR W. SCOTT
     United States Attorney
2    KIRK E. SHERRIFF
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
     Attorneys for Plaintiff
6    United States of America

7
                                       IN THE UNITED STATES DISTRICT COURT
8
                                         EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                               CASE NO. 1:13-CR-00412 LJO BAM
10
                                   Plaintiff,                STIPULATION AND
11                                                           PROTECTIVE ORDER
                             v.
12
     RODOLFO GARCIA NUNEZ,
13
                                  Defendant.
14

15

16           WHEREAS, the discovery in this case is voluminous and contains a large amount of personal
17   information including but not limited to Individual Taxpayer Identification numbers and/or Social Security
18   numbers, dates of birth, telephone numbers, and residential addresses (“Protected Information”); and
19           WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
20   unauthorized disclosure or dissemination of this information to anyone not a party to the court proceedings in
21   this matter;
22           The parties agree that entry of a stipulated protective order is appropriate.
23           THEREFORE, defendant RODOLFO GARCIA NUNEZ, by and through his counsel of record
24   (“Defense Counsel”), and plaintiff the United States of America, by and through its counsel of record, hereby
25   agree and stipulate as follows:
26           1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of
27   Criminal Procedure, and its general supervisory authority.
28           2.      This Order pertains to all discovery provided to or made available to Defense Counsel as part

       Stipulation & Protective Order                        1
30
1    of the discovery in this case (hereafter, collectively known as the “discovery”).

2            3.       By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

3    documents that contain Protected Information with anyone other than Defense Counsel and designated

4    defense investigators and support staff. Defense Counsel may permit the defendant to view unredacted

5    documents in the presence of his attorney, defense investigators and support staff. The parties agree that

6    Defense Counsel, defense investigators, and support staff shall not allow the defendant to copy Protected

7    Information contained in the discovery. The parties agree that Defense Counsel, defense investigators, and

8    support staff may provide the defendant with copies of documents from which Protected Information has

9    been redacted.

10           4.       The discovery and information therein may be used only in connection with the litigation of

11   this case and for no other purpose. The discovery is now and will forever remain the property of the United

12   States Government. Defense Counsel will return the discovery to the Government or certify that it has been

13   shredded at the conclusion of the case.

14           5.       Defense Counsel will store the discovery in a secure place and will use reasonable care to

15   ensure that it is not disclosed to third persons in violation of this agreement.

16           6.       Defense Counsel shall be responsible for advising the defendant, employees, other members

17   of the defense team, and defense witnesses of the contents of this Stipulation and Order.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

       Stipulation & Protective Order                         2
30
 1          7.      In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees to

 2   withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by this

 3   Order or the Court modifies this Order regarding such transfer of discovery.

 4          IT IS SO STIPULATED.

 5   Dated: Dec. 19, 2019

 6                                                         Respectfully Submitted,
 7                                                         McGREGOR W. SCOTT
                                                           United States Attorney
 8 /s/ Nicholas Reyes
   (authorized on 12/18/19)                                /s/ Kirk Sherriff
 9 NICHOLAS F. REYES                                       KIRK E. SHERRIFF
   Attorney for defendant                                  Assistant United States Attorney
10 Rodolfo Garcia Nunez

11

12

13   IT IS SO ORDERED.
14      Dated:     December 20, 2019                           /s/ Lawrence J. O’Neill _____
15                                                  UNITED STATES CHIEF DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

      Stipulation & Protective Order                       3
30
